EXHIBIT 10.5

[GRAPHIC APPEARS HERE]

       Correspondent Lending

 

CORRESPONDENT PURCHASE AND SALE AGREEMENT

 

This is a Correspondent Purchase and Sale Agreement (“Agreement”), dated as of
March 5, 2003 by, and between WASHINGTON MUTUAL BANK, FA (“Purchaser”), and
Crescent Mortgage Services, Inc., a Georgia Corporation (“Seller”).

 

WITNESSETH:

 

WHEREAS, Purchaser intends to buy and Seller intends to sell residential, whole
mortgage loans (“Mortgage Loans”) on a servicing released basis pursuant to the
terms of this Agreement and the Washington Mutual Correspondent Lending Seller
Guide (as it may be amended from time to time, the “Seller Guide”) and one or
more Commitment Letters issued pursuant to this Agreement. All capitalized terms
used in this Agreement and not otherwise defined shall have the meanings set
forth in the Seller Guide.

 

NOW, THEREFORE, in consideration of the above premises, and the mutual
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Purchaser and Seller
agree as follows:

 

ARTICLE I

SELLER GUIDE

 

Purchaser has provided to Seller, and Seller has received and reviewed, the
Seller Guide, which is incorporated by reference in its entirety into this
Agreement. Purchaser and Seller acknowledge and agree that the Seller Guide, as
amended from time to time, may be provided to Seller electronically through a
Purchaser website. Purchaser and Seller agree to comply with and be bound by all
of the terms and provisions of the Seller Guide, including, but not limited to,
the eligibility standards for the sale of Mortgage Loans, the program procedures
for registration and lock in of Mortgage Loans, and the representations,
warranties, covenants and remedies set forth therein, which terms and provisions
constitute a material part of this Agreement, as if they were expressly set
forth herein.

 

ARTICLE II

COMMITMENT LETTERS

 

Pursuant to the terms of the Seller Guide, Purchaser may offer to enter into one
(1) or more Commitment Letters with Seller. By executing a Commitment Letter and
delivering it to Purchaser, Seller agrees to abide by its terms and conditions,
which terms and conditions constitute a material part of this Agreement, as set
forth expressly herein.

 

Washington Mutual Correspondent Purchase and Sale Agreement

Page 1 of 5



--------------------------------------------------------------------------------

ARTICLE III

MORTGAGE LOANS

 

During the term of this Agreement and any Commitment Letter, Seller may offer
for sale to Purchaser, and Purchaser may agree to purchase from Seller, eligible
Mortgage Loans pursuant to the procedures set forth in, and subject to
compliance by Seller with the terms and conditions of, this Agreement, the
Seller Guide and such Commitment Letter.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Seller hereby makes to Purchaser all of Seller’s representations and warranties
set forth in the Seller Guide (other that those representations and warranties
that relate only to individual Mortgage Loans, which are made or effective as
set forth in the Seller Guide). Seller also hereby covenants to Purchaser that
Seller shall continue to comply with all of Seller’s covenants and obligations
set forth in the Seller Guide, each Commitment Letter and/or this Agreement.
Pursuant to the terms of the Seller Guide, Purchaser’s rights and remedies with
respect to any breach of the above-referenced representations, warranties and
covenants of Seller will survive delivery and funding of any Mortgage Loan and
the termination or expiration of the Agreement, any Commitment Letters or the
Seller Guide.

 

ARTICLE V

REMEDIES; INDEMNIFICATION

 

Seller, will be in default under this Agreement upon, among other reasons, any
misrepresentation or breach of warranty by Seller or the non-fulfillment or
non-performance by Seller of any covenant, condition or action required of it
under the Seller Guide, and Seller will be subject to any remedies available to
Purchaser, including, but not limited to, termination of this Agreement,
indemnification of Purchaser by Seller, and Seller’s obligation to repurchase
one (1) or more of the Mortgage Loans, as more fully set forth in the Seller
Guide.

 

ARTICLE VI

SUSPENSION AND TERMINATION

 

This Agreement and the Seller Guide may be suspended or terminated as set forth
in the Seller Guide. The Seller Guide sets forth the effect of any such
termination.

 

ARTICLE VII

DURATION OF THIS AGREEMENT; EFFECT OF TERMINATION OR EXPIRATION

 

This Agreement shall continue in full force and effect until termination, as set
forth in the Seller Guide. The Seller Guide sets forth the effect of any such
termination.

 

Washington Mutual Correspondent Purchase and Sale Agreement

Page 2 of 5



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the applicable Funding Date and
delivery of the Mortgage Loans to Purchaser and shall not terminate,
notwithstanding the termination of the Agreement, any restrictive or qualified
endorsement on any Mortgage Note or Purchaser’s examination or failure to
examine any Mortgage File, Purchaser’s approval of any Mortgage Loan for
purchase or Purchaser’s purchase of any Mortgage Loan.

 

Section 8.2 Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto. However, by its terms
the Seller Guide may be amended or supplemented by Purchaser from time to time
in Purchaser’s sole and absolute discretion. Any such amendment or supplement to
the Seller Guide shall be in writing and binding upon the parties hereto on and
after the effective date specified herein. If Seller registers, locks or
delivers a Mortgage Loan after receiving notice of a proposed amendment, Seller
shall be deemed to have agreed to such amendment.

 

Section 8.3 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be considered one and the same instrument.

 

Section 8.4 Entire Agreement. This Agreement, the Seller Guide and any
Commitment Letters executed in connection herewith contain the entire agreement
between the parties and supersede all prior agreements, arrangements and
understandings relating to the subject matter thereof. There are no written or
oral agreements, understandings, representations or warranties between the
parties other than those set forth herein and therein.

 

Section 8.5 Rights Cumulative; Waivers. The rights of each of the parties under
this Agreement are cumulative, may be exercised as often as any party considers
appropriate and are in addition to each such party’s rights under any other
documents executed between the parties or, except as otherwise modified herein,
under law. The rights of each of the parties hereunder shall not be capable of
being waived or varied otherwise than by an express waiver or variation in
writing. Any failure to exercise or any delay in exercising any of such rights
shall not operate as a waiver or variation of that or any other such right. Any
defective or partial exercise of any of such rights shall not preclude any other
or further exercise of that or any other such right. No act or course of conduct
or negotiation on the part of any party shall in any way preclude such party
from exercising any such right or constitute a suspension or any variation of
any such right. At any time prior to any sale, Seller, on the one hand, and
Purchaser, on the other may (a) extend the time for the performance of any of
the obligations or other acts of the other party hereto, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered pursuant hereto or (c) waive compliance with
any of the agreements of the other party contained herein or satisfaction of any
of the conditions to the performance of its obligations contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid if set forth in an instrument in writing signed by the party granting the
extension or waiver.

 

Section 8.6 Section Headings. The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of the Agreement.

 

Washington Mutual Correspondent Purchase and Sale Agreement

Page 3 of 5



--------------------------------------------------------------------------------

Section 8.7 Notices. All notices and other communications hereunder shall be in
writing (including a writing delivered by facsimile transmission) and shall be
deemed to have been duly given (a) when delivered, if sent by registered or
certified mail (return receipt requested), (b) when delivered, if delivered by
facsimile transmission, personally or by telecopy, or (c) on the second
following business day, if sent by United States Express Mail or overnight
courier, in each case to the parties at the addresses set forth on the signature
page of this Agreement (or at such other addresses or facsimile number as shall
be specified by like notice).

 

Section 8.8 Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of California without
reference to the choice of law principles thereof.

 

Section 8.9 Severability. In the case any provision in this Agreement shall be
found by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such provision shall be construed and enforced as if it had been
more narrowly drawn so as not to be invalid, illegal or unenforceable, and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby. To the extent
permitted by applicable law, the parties hereto waive any provision of law which
prohibits or renders void or unenforceable any provision hereof. If the
invalidity of any part, provision, representation or warranty of this Agreement
shall deprive any party of the economic benefit intended to be conferred by this
Agreement, the parties shall negotiate, in good faith, to develop a structure
the economic effect of which is as close as possible to the economic effect of
the Agreement without regard to such invalidity.

 

Section 8.10 Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and their respective permitted successors and
assigns. Seller shall not assign this Agreement nor any rights hereunder,
including, without limitation, the right to receive compensation or money due
hereunder, without the prior express written consent of Purchaser. Seller shall
not delegate any duty hereunder without the prior express written consent of
Purchaser.

 

Section 8.11 Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications which may hereafter be executed, (b) documents received by any
party at the closing, and (c) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

Section 8.12 Relationship of Parties. The relationship between the parties is an
independent contractor relationship, and Seller is not, and shall not represent
to third parties that it is acting as an agent for and on behalf of Purchaser.
Notwithstanding the foregoing, Seller acknowledges that it has a contractual
duty to Purchaser to deliver eligible Mortgage Loans for sale and assignment to
Purchaser.

 

Washington Mutual Correspondent Purchase and Sale Agreement

Page 4 of 5



--------------------------------------------------------------------------------

Section 8.13 Governing Agreement. In case of any inconsistency between this
Agreement and the Seller Guide, the terms and provisions of the Seller Guide
shall control. In the case of any inconsistency between either: (a) this
Agreement and any Commitment Letter; or (b) the Seller Guide and any Commitment
Letter, the terms and provisions of such Commitment Letter shall control.

 

Section 8.14 Arbitration. In the event a dispute arises regarding this
Agreement, the Parties agree that such dispute shall be submitted to final and
binding arbitration before the American Arbitration Association (hereinafter
“AAA”). The Parties to this Agreement will initially agree on the arbitrator to
hear the dispute. If the Parties cannot agree, AAA will appoint an arbitrator
for such purpose. The arbitration will proceed in accordance with the rules of
the AAA unless all Parties agree to a different procedure. The Parties shall
share equally in the costs of the arbitration, except that each Party will be
responsible for its own attorneys’ fees and costs. All such arbitration shall be
conducted in the city nearest Purchaser’s home office. Any Party who fails to
submit to binding arbitration following a lawful demand by the other Party shall
bear all costs and expenses, including reasonable attorneys’ fees (including
those incurred in any trial, bankruptcy proceeding or an appeal) incurred by the
other Party in obtaining a stay of any pending judicial proceeding and
compelling arbitration of any dispute. THE PARTIES UNDERSTAND THAT BY THIS
AGREEMENT THEY HAVE DECIDED THAT THEIR DISPUTE SHALL BE RESOLVED BY BINDING
ARBITRATION RATHER THAN IN COURT, AND ONCE DECIDED BY ARBITRATION NO DISPUTE CAN
LATER BE BROUGHT, FILED OR PURSUED IN COURT.

 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

SELLER:

     

PURCHASER:

By:

 

 

Crescent Mortgage Services, Inc.

     

WASHINGTON MUTUAL BANK, FA

Name:

 

John Kaminer

      By:  

/s/ William N. McLean

Title:

 

Vice President

     

Name:

 

WILLIAM N. McLEAN

Date:

 

March 5, 2003

     

Title:

 

FVP

Address:

 

115 Perimeter Ctr P1, S-285

     

Date:

 

3/5/03

City, State, Zip:

 

Atlanta, GA 30346

               

/s/ John Kaminer

           

 

Notices for Washington Mutual Bank, FA
Shall be sent to:

Washington Mutual Bank, FA

Attn: Seller Credit Administration

Mail Stop: FSC 0124

2210 Enterprise Drive

Florence, SC 29501

 

Washington Mutual Correspondent Purchase and Sale Agreement

Page 5 of 5